DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/01/2022 has been considered by the Examiner. Currently, claims 40-57 and 59 are pending, claims 40-41, and 50 have been amended, and claims 1-39, and 58 are canceled. The Examiner withdraws the previously filed claim objection. Applicant’s amendments in claim 40 obviates the previously field rejection of the claim under 35 U.S.C 112(b). A complete action on the merits of claims 40-57, and 59 follows below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6309409) in view of Christensen (2009/0177184).
Regarding claim 40, Anderson teaches a blanket for venipuncture or cannulation on a patient's arm using forced air warming (inflatable thermal blanket 100), the blanket including: 
(a) a non-air permeable outer layer (overlying layer 110; Col 3 lines 28-32); 
(b) an air permeable inner layer contactable to the patient's arm, wherein the inner layer includes an array of small apertures or perforations (base layer 112 includes exhaust ports) ; 
(c) the outer layer and inner layer being joined at the periphery of the inner layer to define an inflatable chamber (The periphery of the thermal blanket 100 includes the side borders 134, 136, which comprise bonded regions of the layers 110, 112 at opposing ends of the chambers 124-131; Col. 4 lines 19-22), the chamber allowing egress of the forced warming air through the array of small apertures or perforations of the inner layer over the patient's arm (base layer 112 includes a plurality of exhaust ports which open through the base layer into the inflatable chambers to exhaust thermally-controlled air from the chambers 124-131 into a thermal care site which the patient 120 lies; Col. 3 lines 35-37); 
wherein in use, continuous forced warming air dilates veins of the patient’s arm (Col. 4 lines 1-7 It is the position of the Examiner that it is well known that heat from the forced warming air is capable of dilating the veins of the patient’s arm).
Anderson does not explicitly teach a transparent outer layer and transparent inner layer allowing for visual identification of the patient’s arm veins.
However, Christensen teaches a device within the same field of invention (thermal therapy device disposed on a patients hand) comprising a sleeve with outer and inner layers that allows for visual identification of the patient’s arm (Fig. 2B inner layer 232 and outer layer 231 form plenum space 233 to allow a heat exchanging fluid to be delivered from the fluid source 161 there through [0086]…The layers 231 and 232 may composed of a collapsible and pliant material, including but not limited to, urethane, polyurethane, polypropylenes, polystyrenes, high density polyethylene's (HDPE), low density polyethylene's (LDPE), poly(vinyl chloride), rubbers, elastomers, polymeric materials, composite materials, among others [0086]…the body element can be made of a transparent or semi-transparent material that allows viewing of the extremity 130 positioned therein [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket to allow for visual identification since Christensen teaches the transparent or semi-transparent material allows for viewing of the extremity the functioning of the device and the condition of the extremity 130 may be monitored during use of the device [0079].
Regarding claim 41, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the patient’s arm veins include the median cubital vein, cephalic vein, and basilic vein (Fig. 3 illustrates the forced air warming blanket covers the entire arm which includes the median cubital vein, cephalic vein, and basilic vein). 
Regarding claim 42, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the outer layer and inner layer are integrally formed (bonded regions of the layers 110, 112 at opposing ends of the chambers 124-131; Col. 4 lines 19-22).
Regarding claim 43, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the outer layer and inner layer are thermally or ultrasonically welded together (The overlying layer 110 preferably comprises a sheet of plastic heat sealed to the base layer 112 at multiple attachment points; Col. 3 lines 27-28).
Regarding claim 44, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the inflatable chamber includes a plurality of interconnected compartments (multiple inflatable chambers 124-131. In the preferred embodiment, the seams are selectively interrupted to form passageways between adjacent chambers, such that air arriving through the cuff 108 flows into and inflates all chambers of the thermal blanket 100; Col. 3 lines 30-34).
Regarding claim 45, Anderson in view of Christensen teaches the limitations of claim 44. Anderson teaches wherein each one of the interconnected compartments are disposed in parallel (Fig. 1 illustrates the chambers 124-131 are disposed in parallel).
Regarding claim 46, Anderson in view of Christensen teaches the limitations of claim 44. Anderson teaches wherein each one of the interconnected compartments are fluted (the chambers include multiple attachment points where the overlying layer 110 is sealed to the base layer creating the chambers 124-131 and allow the air to inflate the chamber. This provides for flutes or grooves as broadly as claimed. Fig. 2).
Regarding claim 47, Anderson in view of Christensen teaches the limitations of claim 44. Anderson teaches wherein each one of the interconnected compartments are defined by thermally or ultrasonically welding together a portion of the outer layer and a corresponding portion of the inner layer (The overlying layer 110 preferably comprises a sheet of plastic heat sealed to the base layer 112 at multiple attachment points, such as the seam 114, which provide an array of multiple inflatable chambers 124-131 ;Col. 3 lines 27-28).
Regarding claim 48, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches further including an inlet port for receiving forced air warming into the inflatable chamber (inlet cuff 108).
Regarding claim 49, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches including at least one first tie for securing to a forced air machine (Anderson provides for a blanket with ties 138A-C which secure the thermal blanket during use ; Col. 4 lines 27. Anderson also provides the blanket includes an inflating inlet cuff 108 connected to a tube leading to an external heater/blower; Col. 3 lines 6-9…Therefore, Anderson’s tie indirectly secures to the forced air machine).
Claims 50-57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6309409) in view of Christensen (2011/0172749), and in further view of Christensen (2009/0177184).
Regarding claim 50, Anderson teaches a blanket allowing access to a patient's vein for venipuncture or cannulation on the patient's arm using forced air warming (inflatable thermal blanket 100), the blanket including: 
(a) a non-air permeable outer layer (overlying layer 110; Col 3 lines 28-32); 
(b) an air permeable inner layer contactable to the patient's arm (base layer 112 includes exhaust ports); 
(c) the outer layer and inner layer being joined at the periphery of the inner layer to define an inflatable chamber (The periphery of the thermal blanket 100 includes the side borders 134, 136, which comprise bonded regions of the layers 110, 112 at opposing ends of the chambers 124-131; Col. 4 lines 19-22), the chamber allowing egress of continuous forced warming air through the inner layer over the patient's arm (base layer 112 includes a plurality of exhaust ports which open through the base layer into the inflatable chambers to exhaust thermally-controlled air from the chambers 124-131 into a thermal care site which the patient 120 lies; Col. 3 lines 35-37). 
Anderson does not teach an access port disposed adjacent to the chamber, the access port including a slit; wherein in use, the access port provides access to the patient's arm for venipuncture or cannulation through the access port.
However, Christensen teaches a device within the same field of invention (thermal therapy disposed on a patient’s hand) comprising one or more access ports (239A, B Fig. 2A) or apertures that allow access to portions of the mammal’s extremity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket to include an access port to provide access to the patient’s arm since Christensen teaches this advantageously would allow interventional type medical devices, therapeutic devices, surgical support equipment or patient monitoring devices to have access to the extremity on which a body element is disposed [Abstract]. 
Anderson does not explicitly teach a transparent outer layer and transparent inner layer.
However, Christensen ‘184 teaches a device within the same field of invention (thermal therapy device disposed on a patients hand) comprising a sleeve that allows for visual identification of the patient’s hand (Fig. 2B inner layer 232 and outer layer 231 form plenum space 233 to allow a heat exchanging fluid to be delivered from the fluid source 161 there through [0086]…The layers 231 and 231 may composed of a collapsible and pliant material, including but not limited to, urethane, polyurethane, polypropylenes, polystyrenes, high density polyethylene's (HDPE), low density polyethylene's (LDPE), poly(vinyl chloride), rubbers, elastomers, polymeric materials, composite materials, among others [0086]…the body element can be made of a transparent or semi-transparent material that allows viewing of the extremity 130 positioned therein [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket to allow for visual identification since Christensen ‘184 teaches the transparent or semi-transparent material allows for viewing of the extremity the functioning of the device and the condition of the extremity 130 may be monitored during use of the device [0079].
Regarding claim 51, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 50. Anderson teaches the limitations as previously rejected in claims 42 or 43. 
Regarding claim 52, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 50. Anderson teaches the limitations as previously rejected in claims 44 and 45. 
Regarding claim 53, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 52. Anderson teaches the limitations as previously rejected in claim 46 and further teaches and each one of the interconnected compartments are disposed substantially coaxially with the patient’s arm (Fig. 1 illustrates the chambers are coaxial with respect to the patient’s arm).
Regarding claim 54, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 52. Anderson teaches the limitations as previously rejected in claim 47. 
Regarding claim 55, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 50. Anderson teaches the limitations as previously rejected in claim 49 (tie 138A, 138D). 
Regarding claim 56, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 50. Anderson teaches including a plurality of second ties for securing to the patient (138B, 138C the blanket ties secure the patient to an operating table during use Fig. 1 ; Col. 5 lines 45-47). 
Regarding claim 57, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 50. Anderson teaches wherein the use is a single use (It is the position of the Examiner that the device of Anderson can be used at least once and be disposable as well). 
Regarding claim 59, Anderson in view of Christensen ‘749, and in further view of Christensen‘184 teaches the limitations of claim 50. 
While Anderson provides wherein the outer layer and the inner layer are both constructed of plastic (Col. 3 lines 25-29), it is silent about explicitly teaching constructed from any one or a combination of: biaxially orientated polypropylene film; polypropylene film; non-woven material; polyvinyl chloride; and other medical grade plastic.
However, Christensen teaches the body element 110 is comprised of a collapsible and pliant material, including but not limited to, urethane, polyurethane, polypropylenes, polystyrenes, high density polyethylene's (HDPE), low density polyethylene's (LDPE), poly(vinyl chloride), rubbers, elastomers, polymeric materials, composite materials, among others [0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the any one or a combination of the claimed material since Christensen teaches such material are well known and widely used collapsible and pliant material [0065]. 
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
Applicant recites on pages 8-11 of the remarks that Christensen’s devices teaches away from the Applicant’s invention as it provides for negative pressure or mild vacuum in an air tight, sealing element. 
The Examiner respectfully disagrees. Anderson establishes forced air warming. Christensen ‘184 provides for a pneumatic thermal therapy device with transparent layers that enclose a body part. The transparent layers in the device of Christensen were applied to teach that it would be obvious to modify Anderson’s blanket layers such that they are transparent since the material allows for viewing of the extremity the functioning of the device and the condition of the extremity 130 may be monitored during use of the device [0079]. Therefore, the combination of Anderson in view of Christensen provides for the claimed invention of transparent inner and outer layers.
Applicant recites on page 12 of the remarks, “A base layer and exhaust ports 112 of Anderson has a different structure and function as compared to the Applicant’s invention. Further, Anderson does not teach nor disclose an array of perforations on the inner layer contactable to the patient…”
The Examiner respectfully disagrees. Anderson teaches the base layer 112 includes exhaust ports (Col. 6 lines 5-10) which provide for thermally controlled air. Therefore, Anderson provides for a structure and function that reads on the claimed invention. 
Applicants recites on pages 13-14 of the remarks, “Anderson explicitly teaches its usage for a thermal care of the patient …In contrast to Anderson’s invention, the Applicant’s invention is not to provide a thermal care to the patient. Rather, the function, as recited of the Applicant’s independent claim 50 (and 40) is to provide an access to patient’s vein for venipuncture.”
In response to applicant's argument , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Anderson did not teach an access port disposed adjacent to the chamber for access to the patient's arm. However, Christensen’749 taught a pneumatic thermal therapy sleeve with one or more access ports (239A, B Fig. 2A) that allow access to portions of the mammal’s extremity. Modifying the device of Anderson to include such a port is advantageous since Christensen ‘749 provides that it would allow interventional type medical devices, therapeutic devices, surgical support equipment or patient monitoring devices to have access to the extremity on which a body element is disposed [Abstract] and would not teach away from the device of Anderson. It is the position of the Examiner that the claimed port does not require an access to the patient’s vein. The structure of the port however, would enable one of ordinary skill to access a patient vein. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794         

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794